Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the final sintering" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp et al. (USPGPub 2011/0269618).
Regarding claim 1, Knapp teaches that it is known to form a dental ceramic body comprising 90% zirconia and 10% yttria for example [0052] wherein the particle size employed overlaps the range of the current claims [0012] and wherein the invention may have a transmittance in the claimed range [0012-0015] at a thickness of 0.6mm as would be comparatively determined according to the current specification (pg. 20).  Knapp fails to teach a range of particle size that substantially overlaps that of the current claims. However, Knapp teaches that particle size directly controls the translucence and pore percentage of sintered dental ceramics formed using techniques like his (abstract).  Therefore in the absence of criticality of the specific particle size range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle sized employed in the invention of Knapp in order to control the amount of porosity and the translucence of the product created.
Regarding claim 5, it is noted that claim 5 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such the product of Knapp is reasonably as capable of being final sintered in air without post HIP processing as the current invention would be.
Regarding claim 6, it is noted that claim 6 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In particular, the invention of the prior art would reasonably be obtainable by milling without color pigment even though the claimed step is not a requirement of the claim.
	Regarding claim 7, the product of the prior art would be as “subsequently finally sinterable”as that of the current claims because they would be made from the same materials and have the same particle sizes.
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp et al. (USPGPub 2011/0269618) as applied to claims 1 and 5-7 above and further in view of Engels et al (US8025992).
Regarding claims 2-3, the teachings of Knapp are as shown above. Knapp fails to teach varying the amount of yttria present in the product formed in from a lower layer to an upper layer.  However, Engels teaches providing zirconia in conjunction with another oxide material wherein the ratio of one oxide to the other may be varied across the depth of the product (col. 5, line 21 through col. 6, line 57) in order to control the color pattern and translucency of the product formed.   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of yttria present in the invention of Knapp across the depth of the product of Knapp as guided by Engels in order to control the coloring and translucency of the product of Knapp. Knapp in view of Engels fails to teach the specific direction in which the variation takes place relative to the top and bottom.  However, given a limited number of possibilities (i.e., top-to-bottom or bottom-to-top) it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either direction for the variation of the yttria wherein either direction would be presumed to provide successful results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 4, the teachings of Knapp in view of Engel are as shown above. Knapp in view of Engel is silent as to the thickness of layers that would be employed.  However, given that the variation of Knapp in view of Engel would be a graded or gradual variation, any two layers chosen from Knapp in view of Engel would meet the limitations of the claims in so much as to say that no two layers would have the same composition.  Further any number of layers could be combined and referred to a “upper” and “lower” layers.  As such, so long as the total product height of Knapp in view of Engel would be greater than the combination of thicknesses provided at a minimum, the product of Knapp in view of Engel would meet the limitations of the current claims.  Further, the Examiner is taking Official Notice to inform the applicant that average visible adult tooth height is somewhere on the order of 8-11mm, dependent upon size and sex of the individual in question.  Further Knapp in view of Engel are forming dental restorations.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form a tooth the size of commonly found adult teeth using the methods of Knapp in view of Engels as a use of a known tooth height dimension applied to a known tooth replacement product wherein the results of the combination would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Given an overall dimension as described above, the implant of the prior art would meet the limitations of the current claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717